State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 10, 2015                   106425
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

DONALD J. GOKEY,
                    Appellant.
________________________________


Calendar Date:   October 15, 2015

Before:   Garry, J.P., Egan Jr., Rose and Clark, JJ.

                             __________


     Mirriam Z. Seddiq, Greenbelt, Maryland, for appellant.

      Glenn MacNeill, Acting District Attorney, Malone (Jennifer
M. Hollis of counsel), for respondent.

                             __________


Clark, J.

      Appeal from a judgment of the County Court of Franklin
County (Rogers, J.), rendered March 6, 2013, upon a verdict
convicting defendant of the crimes of rape in the first degree
(four counts), criminal sexual act in the first degree (five
counts) and endangering the welfare of a child (four counts).

      Based upon allegations that he raped and engaged in oral
sexual conduct with a 12 year old on four separate occasions
between January 2011 and March 2011, defendant was indicted in
May 2011 for the crimes of rape in the first degree (four
counts), criminal sexual act in the first degree (six counts) and
endangering the welfare of a child (four counts). Following a
trial, defendant was found guilty of all of the charges in the
indictment with the exception of one count of criminal sexual act
                              -2-                106425

in the first degree, which the People withdrew. County Court
thereafter sentenced defendant to an aggregate prison term of 40
years to be followed by 20 years of postrelease supervision.
Defendant now appeals and we affirm.

      Initially, despite his argument to the contrary, we find
that defendant was afforded the effective assistance of counsel.
"The effectiveness of the assistance of counsel is analyzed in
terms of whether 'the evidence, the law, and the circumstances of
a particular case, viewed in totality and as of the time of the
representation, reveal that the attorney provided meaningful
representation'" (People v Cassala, 130 AD3d 1252, 1253 [2015],
quoting People v Baldi, 54 NY2d 137, 147 [1981]; accord People v
Benevento, 91 NY2d 708, 712 [1998]). To prevail on such a claim,
a defendant "must demonstrate that [he or she was] deprived of a
fair trial by less than meaningful representation; a simple
disagreement with strategies, tactics or the scope of possible
cross-examination, weighed long after the trial, does not
suffice" (People v Flores, 84 NY2d 184, 187 [1994]; see People v
Rivera, 71 NY2d 705, 708-709 [1988]). Meaningful representation
is a flexible concept and requires only that counsel's efforts
reflect "reasonable competence, not perfect representation"
(People v Oathout, 21 NY3d 127, 128 [2013] [internal quotation
marks and citation omitted]; accord People v Chapelle, 126 AD3d
1127, 1129 [2015], lv denied 25 NY3d 1161 [2015]).

      As for the specifics of defendant's claim, he first argues
that defense counsel erred in failing to object to the testimony
offered by an expert witness regarding Child Sexual Abuse
Accommodation Syndrome (hereinafter CSAAS), explaining common
reactions of young women who have been sexually abused. It is
well settled that expert testimony regarding CSAAS is permissible
in sexual abuse cases to more fully explain a victim's hesitancy
to come forward regarding allegations of abuse, so long as the
expert "has not met the child in issue and does not offer an
opinion regarding credibility or whether abuse has occurred"
(People v Olson, 110 AD3d 1373, 1376 [2013], lv denied 23 NY3d
1023 [2013]; see People v Williams, 20 NY3d 579, 585 [2013];
People v Spicola, 16 NY3d 441, 465-466 [2011]). Inasmuch as
those requirements were met herein and the expert's statements
did not exceed permissible bounds (see People v Spicola, 16 NY3d
                              -3-                106425

at 465-466), this testimony was not impermissible as a matter of
law. Moreover, to the extent that defendant flatly denied the
victim's allegations and counsel cross-examined the victim
regarding her allegations and her hesitancy to fully disclose the
abuse to her medical provider, the defense opened the door to the
expert testimony regarding CSAAS. Thus, counsel's failure to
object to the expert's testimony did not constitute ineffective
assistance, as any objection thereto would have "little or no
chance of success" (People v Caban, 5 NY3d 143, 152 [2005]; see
People v Maggio, 70 AD3d 1258, 1260-1261 [2010], lv denied 14
NY3d 889 [2010]).

      Further, we find that defendant did not demonstrate that
his counsel's failure to call an expert witness to rebut the
People's expert was not a strategic decision made in order to
avoid bringing undue attention to the victim's young age and
vulnerability. Furthermore, we view counsel's thorough
cross-examination of the expert witness as a reflection of his
vigorous representation of defendant (see e.g. People v Malcolm,
74 AD3d 1483, 1487 [2010], lv denied 15 NY3d 954 [2010]). Thus,
none of defendant's criticisms rise to the level of ineffective
assistance of counsel. Taken as a whole, the record before us
reveals that defendant was afforded meaningful representation
throughout the duration of the proceedings (see People v Baldi,
54 NY2d at 147; People v Malcolm, 74 AD3d at 1487; People v
Black, 65 AD3d 811, 815 [2009], lv denied 13 NY3d 905 [2009]).

      Finally, notwithstanding his relatively minor criminal
history, we reject defendant's contention that his sentence was
harsh and excessive. In light of the victim's young age and
vulnerability, defendant's exploitation of the trust that he had
established with the victim and her family and the far-reaching
impact of defendant's crimes, we find no abuse of discretion or
extraordinary circumstances warranting a reduction of his
sentence (see People v Kamp, 129 AD3d 1339, 1341 [2015], lv
denied 26 NY3d 969 [2015]). Additionally, we discern no evidence
in the record that County Court improperly penalized defendant
for rejecting the plea deals offered by the People and exercising
his right to trial (see People v Cruz, 131 AD3d 724, 728 [2015];
People v Simon, 180 AD2d 866, 867 [1992], lv denied 80 NY2d 838
[1992]).
                              -4-                  106425

      Defendant's remaining contentions, to the extent not
specifically addressed herein, have been considered and found to
be without merit.

     Garry, J.P., Egan Jr. and Rose, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court